Citation Nr: 9908925	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-22 314	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1996, for the award of service connection for schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1948 to April 
1953 and from February 1962 to June 1966.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By rating decision of May 1984, the RO denied service 
connection for a schizophrenic reaction.  The veteran did not 
appeal that decision.

3.  On August 13, 1996, the veteran filed a claim for 
entitlement to service connection for a psychiatric disorder.

4.  The RO granted service connection for schizophrenia and 
assigned an effective date of August 13, 1996, reflecting the 
date of the veteran's reopened claim for that benefit.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 13, 1996, for the 
award of service connection for schizoaffective disorder is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.151 (1998).

2.  The RO rating decision of May 1984 did not involve clear 
and unmistakable error.  38 C.F.R. § 105(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that an effective 
date earlier than August 13, 1996, is warranted for the award 
of service connection for schizoaffective disorder.  The 
veteran's representative asserts that a May 1984 rating 
decision involved clear and unmistakable error in that the RO 
relied upon the report of a VA examination in denying the 
claim, but the VA examiner had not been provided with any 
medical records or the veteran's claims file in conjunction 
with the examination of the veteran.  The claim is made that 
if the examiner had been supplied with medical evidence 
regarding the onset of the veteran's mental disorder, the 
examiner would have reached the medical conclusion that the 
disorder had its onset in service or within one year of 
service.  Lastly, the veteran contends that he had been so 
incapacitated by the symptoms resulting from schizoaffective 
disorder throughout the years that he had been unable to 
perfect an appeal to the various denials of his claims.

As noted above, the veteran was discharged from service in 
June 1966.  According to his service personnel records, he 
had several periods of absence without leave during the 
second period of service.  There is no indication of a 
psychiatric disorder contained in his service medical 
records, or on the report of the general medical examination 
conducted upon his discharge from service, however.  
Information contained in the claims file indicates that the 
veteran committed a bank robbery in 1966 and may have 
undergone a psychiatric evaluation in conjunction with his 
arraignment for that crime.  There is no report of such an 
evaluation contained in the file or otherwise available for 
review, however.  Of record is the report of a psychiatric 
evaluation performed in December 1967 while the veteran was 
incarcerated in the California prison system.  This report 
shows that the examiner rendered a diagnosis of schizophrenic 
reaction and constitutes the earliest medical evidence 
relating to the veteran's current psychiatric diagnosis which 
is contained in the claims file.

In June 1968, the veteran submitted a claim for entitlement 
to pension benefits.  There is nothing on the face of this 
application which could be interpreted as a claim for 
entitlement to service connection for a psychiatric disorder.  
In May 1979, the veteran submitted an application for service 
connection for a "neuropsychiatric disorder."  However, the 
veteran failed to report for a VA examination scheduled for 
the purpose of identifying his current disability(ies) and no 
further action was taken by the RO.  

The veteran submitted another claim for entitlement to 
service connection for a "nervous condition" in October 
1983.  In conjunction with this claim, the RO scheduled the 
veteran for a VA examination in January 1984.  The 
psychiatric examiner was not provided with medical records or 
with the veteran's claims file and thus relied upon the 
veteran's own recitation of his medical history.  Based 
solely upon the veteran's history, therefore, the examiner 
identified the onset of the veteran's schizophrenic disorder 
as "some sort of a mental breakdown in 1967."  In a May 
1984 rating decision, the RO denied service connection for a 
schizophrenic reaction on the basis that the disorder was 
neither shown to have been incurred in or aggravated by 
military service nor shown to have become manifest to a 
compensable degree within one year of the veteran's discharge 
from service.  

The veteran's representative filed a memorandum in June 1984 
asserting that earlier California prison records may have 
been available which would aid the RO in pinpointing the 
onset of the veteran's psychiatric disorder within one year 
of the veteran's discharge.  The RO then sent a letter to the 
veteran in July 1984 informing him that he should submit such 
evidence in support of his claim.  Subsequent correspondence 
contained in the file shows that both the RO and the veteran 
attempted to obtain records reflecting such treatment, but 
were unsuccessful.  

In August 1996, the veteran filed another claim for 
entitlement to service connection for a psychiatric disorder.  
He reported for a VA examination in November 1996.  The VA 
examiner was provided with the veteran's claims file in 
conjunction with the examination.  Following a review of the 
medical records contained in the claims file, the veteran's 
service personnel records, newspaper clippings the veteran 
had provided regarding the 1966 robbery, and the clinical 
interview with the veteran, the VA examiner presented a 
diagnosis of schizoaffective disorder and concluded that the 
veteran's mental problems probably had their onset on or 
before the 1966 robbery and probably during military service.  
On the basis of this opinion, the RO granted service 
connection for schizoaffective disorder and assigned a 
100 percent disability rating, effective August 13, 1996, 
reflecting the date the veteran's application for service 
connection was received.

During a hearing on appeal held in February 1999, before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in Washington, DC, the veteran's representative clarified 
that the basis of the claim for an earlier effective date was 
the assertion that the May 1984 rating decision involved 
clear and unmistakable error in that the VA examiner was not 
provided with the veteran's claims file.  The veteran 
testified that he recalled having undergone a psychiatric 
evaluation after he robbed a bank in 1966, within one year of 
his discharge from service.  He also testified that he had 
felt incapable of pursuing an appeal of the previous 
decisions denying entitlement to service connection.  He 
explained that he had had difficulty focusing and was not 
able to perfect an appeal in the past.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  

An earlier effective date may also be warranted upon a 
showing of clear and unmistakable error in a previous RO 
decision.  Previous determinations which are final and 
binding, including decisions of service connection and degree 
of disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the United States Court of Appeals for Veterans 
Claims (Court) held that a difference of opinion as to the 
facts or a disagreement with the original rating and its 
interpretation of the facts is not the type of administrative 
reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Similarly, with 
respect to clear and unmistakable error, a claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  In a November 1993 synthesis of its own case law, 
the Court stated [CUE is the Court's abbreviation for clear 
and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

Essentially, therefore, given the facts of this case, the 
veteran could be awarded an earlier effective date for the 
grant of service connection for a schizoaffective disorder 
only if one of the prior RO decisions were not final or if 
there were clear and unmistakable error in a final RO 
decision.  See Mason v. Brown, 8 Vet. App. 44 (1995).  
Because he did not report for a scheduled VA examination in 
1979, he effectively abandoned his claim and the RO did not 
make a decision which could have become final at that time.  
As the veteran did not perfect a substantive appeal to the 
May 1984 RO decision, it became final one year after he was 
notified of the decision.  38 C.F.R. § 20.302.  Thus, an 
earlier effective date on the basis of a non-final RO 
decision is not warranted.

The theory of entitlement on the basis of clear and 
unmistakable error which is advanced by the veteran's 
representative rests upon the assertion that the RO failed in 
its duty to assist the veteran either by not obtaining 
complete records reflecting prison psychiatric treatment 
provided in 1966 and 1967, or by not providing the 1984 VA 
examiner with the veteran's claims file and medical records.  
It is currently well-established that full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Whether it 
was incumbent upon the RO to do so when the veteran had filed 
previous claims in 1968, 1979, or 1984, prior to the Court's 
articulation of the extent of the statutory duty to assist, 
is debatable and need not be resolved here as a review of the 
veteran's claims file does reflect that the RO actually 
attempted, albeit unsuccessfully, to obtain the veteran's 
prison treatment records upon several occasions.  Similarly, 
although a medical opinion based upon complete information is 
generally accorded more probative weight than one which is 
based solely upon history as recited by a claimant (see 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), LeShore v. 
Brown, 8 Vet. App. 406 (1995)), in 1984, there was no Court 
precedent or other authority mandating that the VA examiner 
had to be supplied with the veteran's claims file and medical 
records.

Even assuming that the RO's failure to obtain complete prison 
records or to provide the 1984 VA examiner with the veteran's 
claims file and medical records constituted a breach of the 
statutory duty to assist the veteran in the development of 
his claim, this failure cannot serve as the basis for the 
assignment of an earlier effective date based upon clear and 
unmistakable error in a prior rating decision.  The Court has 
held repeatedly that a breach of the duty to assist creates 
an incomplete record, rather than an incorrect record and 
thus is not error in the sense envisioned by 38 C.F.R. 
§ 3.105(a).  Shockley v. West, 11 Vet. App. 208 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In a factually 
similar case, the Court specifically held that the failure to 
provide a VA examination by a specialist did not constitute 
clear and unmistakable error as there was no way of knowing 
what such an examination would have yielded many years in the 
past, so it could not be concluded that it would have 
manifestly changed the outcome.  Hazen v. Gober, 10 Vet. App. 
511, 522-523 (1997).  Similarly, in the instant case, there 
is really no way of knowing, short of speculation, whether 
the VA psychiatrist in 1984 would have reached a different 
conclusion as to the date of onset of the veteran's 
psychiatric disorder if the claims file had been made 
available at that time.  Thus, an earlier effective date on 
the basis of clear and unmistakable error in a prior RO 
decision is not warranted.

Both the veteran and his representative contend that because 
of his now-service-connected disability of schizoaffective 
disorder, he was too medically impaired to perfect an appeal 
to the Board throughout the preceding years.  They apparently 
request the Board to grant him special consideration on 
account of his mental disability and presume that if he had 
been able, he would have perfected an appeal at an earlier 
time.  While the Board sympathizes with the difficulty of 
living with such a disability, there is no authority 
supporting such a remedy.  Governing law and regulation 
provides that an appeal to the Board must be timely filed.  
When a claimant is under a mental disability and unable to 
file an appeal, such an appeal may be filed by a fiduciary or 
by a person acting as next friend.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.301.  As proper completion and filing of a 
substantive appeal are needed to perfect an appeal, and as VA 
regulations specifically provide an alternative to a disabled 
appellant's filing an appeal himself, mental impairment is 
not an excuse for the veteran's having failed to pursue 
earlier claims.  The Board may not presume that he desired to 
do so in the absence of timely correspondence from him or 
from someone acting on his behalf.  Furthermore, as to the 
argument that VA had a heightened duty to assist the veteran 
because he was mentally incompetent or impaired when he 
failed to pursue his claims, the Court has held that the 
appellant's mental capacity at the time of filing does not 
trigger a heightened duty to assist under statute or existing 
caselaw.  Stewart v. Brown, 10 Vet. App. 15 (1997).

In summary, based on a thorough review of the relevant 
evidence in this matter, and for the preceding reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an earlier effective date for the grant of 
service connection for schizoaffective disorder.  It is also 
the decision of the Board that the May 1984 decision of the 
RO did not involve clear and unmistakable error.  The 
effective date effective date assigned to the grant of 
service connection properly reflects date of the claim for 
that benefit and there is no basis in law for the assignment 
of an earlier effective date.


ORDER

An effective date earlier than August 13, 1996, for the grant 
of service connection for schizoaffective disorder, is 
denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 
- 9 -


- 1 -


